Cite as: 562 U. S. ____ (2010)           1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
     ANTHONY C. PITRE v. NATHAN CAIN ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT

             No. 09–9515. Decided October 18, 2010 


   The petition for a writ of certiorari is denied.
   JUSTICE SOTOMAYOR, dissenting from denial of certiorari.
   Petitioner Anthony Pitre, a Louisiana state prisoner,
stopped taking his HIV medication to protest his transfer
to a prison facility. He alleges that respondents at the
facility punished him for this decision by subjecting him to
hard labor in 100-degree heat. According to Pitre, respon
dents repeatedly denied his requests for lighter duty more
appropriate to his medical condition, even after prison
officials twice thought his condition sufficiently serious to
rush him to an emergency room. In response to one such
request, respondent Cain expressly acknowledged in a
letter attached to Pitre’s complaint that Pitre was “dealing
with unnecessary pain and suffering, as well as cruel and
unusual punishment,” but he accused Pitre of “bringing it
on himself” by refusing to take his medication. App. F to
Pet. for Cert. (Exh. A-2). Cain concluded, “If you are
suffering because of your own choices, so be it.” Ibid. As a
result of respondents’ actions, Pitre alleges, his already
fragile medical condition deteriorated even further.
   The courts below deemed these allegations insufficient
to state an Eighth Amendment violation. The Magistrate
Judge concluded that Pitre had been “ ‘hoist by his own
petard,’ ” Report and Recommendation in No. 2:08–CV–
1894 (WD La., Apr. 29, 2009), p. 9, App. C to Pet. for Cert.,
and sua sponte recommended dismissing the complaint as
“frivolous,” see 28 U. S. C. §1915(e)(2)(B)(i). The District
Judge adopted this recommendation. Judgment in No.
2                            PITRE v. CAIN

                       SOTOMAYOR, J., dissenting

2:08–CV–1894 (WD La., May 27, 2009), App. C to Pet. for
Cert. The Fifth Circuit summarily affirmed, concluding,
“Mr. Pitre has been given medical care, but he refuses to
take medication which results at times in physical prob
lems. Evidence of conscious indifference is not presented.”
354 Fed. Appx. 142, 143 (2009) (per curiam).
   The Fifth Circuit’s error in requiring Pitre to produce
“evidence” in support of his allegations before a responsive
pleading was filed, in and of itself, is sufficient reason to
reverse the judgment below. See Bell Atlantic Corp. v.
Twombly, 550 U. S. 544, 564, n. 8 (2007) (“[W]hen a com
plaint adequately states a claim, it may not be dismissed
based on a district court’s assessment that the plaintiff
will fail to find evidentiary support for his allegations”).
More fundamentally, however, in focusing on Pitre’s own
contribution to his health problems, the courts appear to
have misunderstood the nature of Pitre’s Eighth Amend
ment claim. His pro se complaint and attachments
thereto, “liberally construed,” Estelle v. Gamble, 429 U. S.
97, 106 (1976), allege not that respondents denied him
medical care but that they punished him for refusing to
take medication, or attempted to coerce him to take medi
cation, by subjecting him to hard labor that they knew
exceeded his medical limitations.
   “The principle that a competent person has a constitu
tionally protected liberty interest in refusing unwanted
medical treatment may be inferred from our prior deci
sions.”* Cruzan v. Director, Mo. Dept. of Health, 497 U. S.
261, 278 (1990). A prison regulation infringing an interest
——————
  * In the District Court, Pitre also claimed a liberty interest created by
state law. See La. Rev. Stat. Ann. §15:860 (West 2005) (“Except as to
compliance with the sanitary laws and all reasonable regulations
relating to contagious and infectious diseases, any sane patient or sane
inmate of the Louisiana State Penitentiary may decline any medical
care or treatment offered or provided by the institution and provide
other care for himself at his own expense”).
                 Cite as: 562 U. S. ____ (2010)           3

                   SOTOMAYOR, J., dissenting

in avoiding unwanted medication is valid if it is “ ‘reasona
bly related to legitimate penological interests.’ ” Washing
ton v. Harper, 494 U. S. 210, 223 (1990) (quoting Turner v.
Safley, 482 U. S. 78, 89 (1987)). We have thus held that
prison officials may forcibly treat a mentally ill inmate
with antipsychotic drugs “if the inmate is dangerous to
himself or others and the treatment is in the inmate’s
medical interest.” Harper, 494 U. S., at 227. We have not
considered, however, whether prison officials may require
inmates with HIV to take medication, such that the re
fusal to do so might justify the imposition of sanctions by
such officials.
   Even assuming respondents had a legitimate penologi
cal interest that outweighed a right to refuse HIV medica
tion, that interest would not permit respondents to punish
Pitre, or to attempt to coerce him to take medication, by
subjecting him to hard labor that they knew posed “a
substantial risk of serious harm.” Farmer v. Brennan, 511
U. S. 825, 837 (1994); see also Hope v. Pelzer, 536 U. S.
730, 738 (2002). To determine whether prison officials’
conduct violates the Eighth Amendment in the context of
prison conditions, we ask whether “the officials involved
acted with ‘deliberate indifference’ to the inmates’ health
or safety.” Ibid. (quoting Hudson v. McMillian, 503 U. S.
1, 8 (1992)). Pitre’s complaint alleges that respondents
subjected him to labor that they knew posed “a substantial
risk of serious harm” to his health notwithstanding his
pleas for a more appropriate assignment, Farmer, 511
U. S., at 837, and he even attaches a letter from a prison
official implying as much. This is more than sufficient to
state a claim of deliberate indifference. See ibid. (holding
that a prison official violates the Eighth Amendment if he
denies “an inmate humane conditions of confinement [if]
the official knows of and disregards an excessive risk to
inmate health or safety”).
   To be sure, Pitre’s decision to refuse medication may
4                       PITRE v. CAIN

                   SOTOMAYOR, J., dissenting

have been foolish and likely caused a significant part of
his pain. But that decision does not give prison officials
license to exacerbate Pitre’s condition further as a means
of punishing or coercing him—just as a prisoner’s disrup
tive conduct does not permit prison officials to punish the
prisoner by handcuffing him to a hitching post, see Hope,
536 U. S., at 738. Pitre’s allegations, if true, describe
“punitive treatment [that] amounts to gratuitous infliction
of ‘wanton and unnecessary’ pain that our precedent
clearly prohibits.” Ibid. I cannot comprehend how a court
could deem such allegations “frivolous.” Because I believe
that Pitre’s complaint states an Eighth Amendment viola
tion, I would grant the petition for a writ of certiorari and
reverse the judgment below.